WRIGHT, J„
DISSENTING::
I respectfully dissent from the majority and would affirm the Jefferson Circuit Court. As the majority points out, § 156b of the Kentucky Constitution states that: “[t]he General Assembly may provide by general law that cities may exercise any power and perform any function within their boundaries that is in furtherance of a public purpose of a city and not in conflict with a constitutional provision or statute.” Where I part ways with the majority is in its conclusion that the Louisville ■ Metro ordinance increasing the minimum wage “conflicts] with a constitutional provision or statute.” I find no conflict between the ordinance and existing .minimum wage laws.
*432Since Louisville Metro is a first-class city, its citizens were granted “the authority to govern themselves to the full extent required by local government and not in conflict with the Constitution- or laws of this state or by the United States.” KRS § 83.410(1). The statute goes on to provide that these powers are in addition to powers granted to cities-through other provisions of law; it further states that the statute should be broadly construed to effectuate its purpose. Id. at (2), (3). Finally, the General. Assembly explained this broad grant of authority, stating:
The powers herein granted are based upon a legislative finding that the urban -crisis cannot be solved by actions of the General Assembly alone, and that, the most effective agency for the solution of these problems is the government of a city of the first class. This legislative finding is based upon hearings held by the General Assembly and the conclusion of its members that conditions found in cities of the first class are sufficiently different from those found in other cities to necessitate this grant of authority and complete home rule.
Id. at (4). The majority ruling fails to give effect to the legislature’s broad grant of authority to the Louisville Metro government.
The General Assembly granted extraordinary powers to Louisville Metro because the state body could not adequately address its concerns. Minimum wages within Kentucky’s only first-class city is the type of issue contemplated by that exceptional grant of authority. In passing the ordinance, the Louisville Metro government specifically found “it is incumbent upon us to take legislative- steps to help lift working families out of poverty, decrease income inequality, and boost our economy.”
I disagree with the majority’s holding that Louisville Metro’s ordinance increasing the minimum wage conflicts with Kentucky’s minimum wage law. Taking a closer look at that law, KRS 337.275(1)- begins, “[ejxcept as may otherwise be provided by this chapter, every employer shall pay to each of his employees’ wages at a rate of not less than ... (Emphasis added.) Please note that the statute does not state that the minimum wage shall be or cannot be more than a set amount. Instead, the statute provides that the wages shall be paid “at a rate of not less than.” This law merely provides a floor that wages may not go below—rather than a ceiling they may not rise above.
The language establishing a minimum wage does not, as the majority asserts, amount to something expressly permitted by the statute being prohibited by the ordinance. The statute requires an employer to pay a wage of “not less than” the amount set by statute. This statute was passed to protect workers from being paid a lesser wage. The majority’s view is that the statute expressly permitted the employer to pay the minimum. This reading of the statute requires a view that it was passed to protect the employer. The majority’s conclusion is inconsistent with the purpose of the statute and its history. There is simply no conflict between the two laws.
The statutes are entirely consistent with Louisville Metro having the authority to pass the ordinance in question. KRS 337.395 specifically authorizes higher minimum wages if they are more favorable to the worker than the state minimum wage. The majority rejects the applicability of this statute based on the assertion that it only applied to laws already in effect. This totally fails to consider the statute’s impact as an expression of legislative intent. Since KRS 337.395 specifically authorized higher minimum wages at the time Kentucky passed its minimum wage, it is impossible *433to view the Kentucky minimum wage as prohibiting an ordinance establishing a higher minimum.
The majority also asserts that Kentucky has preempted the minimum wage law by passing laws that are so broad and all-encompassing that the Louisville Metro ordinance is prohibited. Although the state has passed a lot of laws regarding workers, very few of those specifically address the minimum wage. These statutes are consistent with the higher Louisville Metro minimum wage.
How can the state laws be so broad and comprehensive a scheme as to have preempted this area of the law, When the statute provides that any other minimum wage law in the state would continue in effect if it is more favorable to workers? KRS 337.395 states that “[a]ny standards relating to minimum wages ... in effect under any other laws of this state which are more favorable to employees ... shall not be deemed to be amended, rescinded or otherwise affected :.. but shall continue in full force and effect. ...” As stated above, the majority rejects this statute as only affecting laws already in existence. Even if the other laws described in this statute were already in existence, the statute specifically allows laws for higher minimum wages. Therefore, it is impossible for the state law to be so broad and all-encompassing as' to prohibit other minimum wage laws more favorable to workers.
Furthermore, the federal government passed minimum wage laws long before Kentucky. I would also point out that the federal minimum wage law, summarily dismissed by the majority, would not “excuse noncompliance with... municipal ordinance establishing a minimum wage higher than the minimum wage established under this chapter ....” 29 U.S.C. § 218. Therefore, the federal law specifically provides that states and municipalities could: pass higher minimum wages. What’s more, the state has not preempted federal minimum wage law since it merely matched the amount of the federal law rather than setting a higher minimum wage.
Some federal laws delegate the governing statutes and enforcement to the state in certain areas (i.e. environmental laws) so long as the state follows certain guidelines and requirements. The federal minimum wage would not be supplanted if Kentucky’s minimum wage were higher. The federal law merely provides that it would not excuse compliance with a higher state or municipal minimum wage. Therefore, as to any workers covered by the federal law—and I posit that percentage accounts for most Kentucky employees— the federal law still controls. The state government has merely enacted a law that echoes what employers must pay under existing federal law.
In' short, the federal minimum wage law covers the vast majority of Kentucky workers, and that law contemplates municipalities’ ability to enact a higher minimum wage. I agree that the power of a municipality comes from the legislature. However, the Kentucky legislature has decided against passing any restrictions on a municipality enacting a minimum wage higher than the state’s. I note that more than a dozen states in recent years have passed “preemption laws” prohibiting municipalities from raising the minimum wage above that prescribed by the state—thus creating not only a floor, but also a ceiling. The legislature must have considered this each time it set or changed any law regarding the minimum wage. In the case of Louisville Metro, the legislature granted that city extraordinary powers. Kentucky has refrained from prohibiting any city from increasing its minimum wage through an ordinance—much less a first-class city, which it expressly deemed needed even *434greater powers than those afforded to other cities.
In conclusion, the Commonwealth of Kentucky has granted Louisville Metro broad powers. Before Kentucky- passed any minimum wage law, the federal government passed a minimum wage law. The federal law covers many more workers than Kentucky law and specifically allows for a higher minimum wage set by states or municipalities. Knowing that federal laws allowed a higher municipal wage, the Kentucky legislature refrained from placing any restrictions regarding ' minimum wages in its broad grant of powers to Louisville Metro. The Kentucky legislature passed a statute (KRS 387.395) specifically providing for the possibility of a higher minimum wage when it passed the state minimum wage. This statute proves that the legislature intended that a municipality’s higher ■ minimum wage could exist within the Kentucky statutory scheme. The Louisville Metro ordinance on the minimum wage is totally compatible with federal and state laws and within the power delegated to Louisville Metro by the legislature.
For the foregoing reasons, I would affirm the Jefferson Circuit Court and hold that the Louisville Metro Government’s minimum wage comports with the law.